


Exhibit 10.19(c)

 

AMENDED AND RESTATED GUARANTY

 

THIS AMENDED AND RESTATED GUARANTY (this “Guaranty”) is made and entered into as
of September 30, 2008, by ORLEANS HOMEBUILDERS, INC., a Delaware corporation
(“Guarantor”), for the benefit of WACHOVIA BANK, NATIONAL ASSOCIATION, a
national banking association (“Agent”), as agent for each of the Lenders (as
defined below) that are party to the Loan Agreement referred to and defined
below.

 

BACKGROUND

 

A.       Pursuant to that certain Amended and Restated Revolving Credit Loan
Agreement dated as of December 22, 2004 (the “Original Loan Agreement”),
executed by Greenwood Financial, Inc. (“Master Borrower”), certain affiliates of
Master Borrower as Borrowers, the Lenders party thereto from time to time
(“Lenders”) and Agent, such Lenders agreed to provide a credit facility to
Borrowers on the terms and conditions contained in the Original Loan Agreement
to finance Borrowers’ acquisition of residential real estate and construction
activities.

 

B.        In connection with the Original Loan Agreement Guarantor executed and
delivered to Agent that certain Guaranty dated December 22, 2004, for the
benefit of Lenders (the “Original Guaranty”) guarantying the Obligations as such
term is defined in the Original Guaranty);

 

C.        Master Borrower, Borrowers, the Lenders and Agent amended and restated
the Original Loan Agreement pursuant to that certain Amended and Restated
Revolving Credit Loan Agreement dated January 24, 2006 (the “First Amended and
Restated Loan Agreement”);

 

D.       In connection with the Existing Loan Agreement, Guarantor executed and
delivered that certain Guaranty dated January 24, 2006, for the benefit of
Lenders (as amended prior to the date hereof, the “January 2006 Guaranty,” and
collectively with the Original Guaranty hereafter referred to as the “Existing
Guaranties”) guarantying the Obligations as such term is defined in the
January 2006 Guaranty;

 

E.        Master Borrower, Borrowers, the Lenders and Agent have since amended
the First Amended and Restated Loan Agreement pursuant to that certain First
Amendment dated as of November 11, 2006 (the “First Amendment”), that certain
Second Amendment dated as of February 7, 2007 (the “Second Amendment”), that
certain Third Amendment dated as of May 8, 2007 (the “Third Amendment”), that
certain Fourth Amendment dated as of September 6, 2007 (the “Fourth Amendment”),
and that certain Fifth Amendment dated as of December 21, 2007 (the “Fifth
Amendment”);

 

F.        Collectively, the First Amended and Restated Loan Agreement, the First
Amendment, the Second Amendment, the Third Amendment, the Fourth Amendment and
the Fifth Amendment are hereafter referred to as the “Existing Loan Agreement”;

 

G.        Master Borrower, Borrowers and Lenders are amending and restating the
Existing Loan Agreement on the terms and conditions set forth in that certain
Second Amended and Restated Revolving Credit Loan Agreement of even date
herewith (the “Second Amended and

 

--------------------------------------------------------------------------------


 

Restated Loan Agreement,” and collectively with the Existing Loan Agreement
hereafter referred to as the “Loan Agreement”);

 

H.       As a condition to Lenders agreeing to the terms and conditions of the
Second Amended and Restated Loan Agreement, Lenders are requiring Guarantor to
execute and deliver this Guaranty to continue its guaranty of the Obligations
(as hereafter define) and to continue to secure its guaranty thereof with a
first priority lien on all of its deposit accounts held at a Lender as provided
for herein, pursuant to that certain Security Agreement of even date herewith
among Master Borrower, Affiliate Grantors (as defined therein) and Agent for
each of the Lenders, and in the Loan Documents;

 

NOW, THEREFORE, intending to be legally bound and primarily liable therefore,
and to induce Lenders to make or continue to make Loans to or for the benefit of
Master Borrower and Borrowers or in respect of which Master Borrower or Borrower
are, may be or may become liable to Lenders under any of the Loan Documents,
Guarantor hereby agrees that the Existing Guaranties are hereby amended and
restated as follows:

 

1.     OBLIGORS.  The “Obligors” means Master Borrower, and each of the other
Borrower entities from time to time party to the Loan Agreement.  Capitalized
terms used but not defined herein shall have the respective meanings ascribed to
them in the Second Amended and Restated Loan Agreement.

 

2.     OBLIGATIONS.  The “Obligations” means all existing and hereafter incurred
or arising Indebtedness, whether absolute or contingent, direct or indirect,
including without limitation all interest, expenses, costs (including collection
costs) and fees (including reasonable attorney’s fees and prepayment fees)
incurred, arising or accruing (whether prior or subsequent to the filing of any
bankruptcy petition by or against any Obligor) under or in connection with any
of the foregoing.  If the term “Obligor” includes more than one person or
entity, the Obligations shall include all Obligations of any one or more of such
persons or entities, whether such Obligations are individual, joint, several or
joint and several.

 

3.     UNCONDITIONAL GUARANTY.  In consideration of the existing Obligations,
Guarantor, intending to be legally bound, absolutely and unconditionally
guaranties and is surety to Lenders for the payment, performance and
satisfaction when due (whether by stated maturity, demand, acceleration or
otherwise) of all Obligations.  The obligations of Guarantor hereunder shall
continue in full force and effect irrespective of the validity, legality or
enforceability of any agreements, notes or documents pursuant to which any of
the Obligations arise, or the existence, value or condition of any collateral
for any of the Obligations, or of any other guaranty of the Obligations, or any
other circumstance which might otherwise constitute a legal or equitable
discharge of a surety or guarantor.

 

4.     COST OF ENFORCEMENT.  Guarantor agrees to pay Agent and Lenders all costs
and expenses (including reasonable attorney’s fees) at any time incurred by
Lenders in the enforcement of this Guaranty against Guarantor.

 

5.     PAYMENT BY GUARANTOR.  Payment by Guarantor is due upon demand by Agent
and is payable in immediately available funds in lawful money of the United
States of America.

 

2

--------------------------------------------------------------------------------


 

6.     CONTINUING GUARANTY.  This Guaranty shall continue in full force and
effect with respect to Guarantor until all Obligations have been paid, performed
and satisfied in full.

 

7.     WAIVERS AND CONSENTS BY GUARANTOR.  Guarantor unconditionally consents
to, and waives as a defense to liability hereunder, each of the following: 
(a) any waiver, inaction, delay or lack of diligence by Agent or Lenders in
enforcing their rights against any Obligor or in any property, or the
unenforceability of any such rights, including any failure to perfect, protect
or preserve any lien or security interest which may be intended directly or
indirectly to secure any of the Obligations, and the absence of notice thereof
to Guarantor, (b) the absence of any notice of the incurrence or existence of
any Obligation, (c) any action, and the absence of notice thereof to Guarantor,
taken by Agent or Lenders or any Obligor with respect to any of the Obligations,
including any release, subordination or substitution of any collateral or
release, termination, compromise, modification or amendment of any instrument
executed by or applicable to any Obligor or of any claim, right or remedy
against any Obligor or any property, (d) any impairment of Guarantor’s right to
reimbursement by way of subrogation, indemnification or contribution, (e) any
other action taken or omitted by Agent and Lenders in good faith with respect to
the Obligations, (f) the absence or inadequacy of any formalities of every kind
in connection with enforcement of the Obligations, including presentment,
demand, notice and protest, and (g) the waiver of any rights of Agent and
Lenders under or any action taken or omitted by Agent or Lenders with respect to
any other guaranty of the Obligations.

 

8.     OTHER AGREEMENTS BY GUARANTOR.  Guarantor agrees that there shall be no
requirement that Lenders document their acceptance of this Guaranty, evidence
its reliance thereon, or that Lenders take any action against any person or any
property prior to taking action against Guarantor.  Guarantor further agrees
that Lenders’ rights and remedies hereunder shall not be impaired or subject to
any stay, suspension or other delay as a result of any Obligor’s insolvency or
as a result of any proceeding applicable to any Obligor or any Obligor’s
property under any bankruptcy or insolvency law.  Guarantor also agrees that
payments and other reductions on the Obligations may be applied to such of the
Obligations and in such order as Lenders may elect.

 

9.     SUBROGATION AND SIMILAR RIGHTS.  Guarantor will not exercise any rights
with respect to Lenders or any Obligor related to or acquired in connection with
or as a result of its making of this Guaranty which it may acquire by way of
subrogation, indemnification or contribution, by reason of payment made by it
hereunder or otherwise, until after the date on which all of the Obligations
shall have been satisfied in full, and until such time any such rights against
Borrowers shall be fully subordinate in lien and payment to any claim in
connection with the Obligations which Lenders now or hereafter have against any
Obligor.  If any amount shall be paid to Guarantor on account of such
subrogation, indemnification or contribution at any time when all of the
Obligations and all other expenses guaranteed pursuant hereto shall not have
been paid in full, such amount shall be held in trust for the benefit of
Lenders, shall be segregated from the other funds of Guarantor and shall
forthwith be paid over to Agent to be applied in whole or in part by Lenders
against the Obligations, whether matured or unmatured, in such order as the
Lenders shall determine in their discretion pursuant to the Loan Agreement.  If
Guarantor shall make payment to Agent or Lenders of all or any portion of the
Obligations and all of the Obligations shall be paid in full, Guarantor’s right
of subrogation

 

3

--------------------------------------------------------------------------------


 

shall be without recourse to and without any implied warranties by Agent or
Lenders and shall remain fully subject and subordinate to Lenders’ right to
collect any other amounts which may thereafter become due to Lenders by the
Borrowers in connection with the Obligations.

 

10.   REINSTATEMENT OF LIABILITY.  If any claim is made upon the Agent or
Lenders for repayment or recovery of any amount or amounts received by Agent or
Lenders in payment or on account of any Obligations and Lenders repay all or
part of said amount by reason of (a) any judgment, decree or order of any court
or administrative body having jurisdiction over the Lenders or any of their
property, or (b) any settlement or compromise in good faith with any such
claimant (including Obligor), then and in such event Guarantor agrees that any
such judgment, decree, order, settlement or compromise shall be binding upon
Guarantor, notwithstanding any termination hereof or the cancellation of any
note or other instrument evidencing any Obligation, and Guarantor shall remain
liable to the Lenders hereunder for the amount so repaid or recovered to the
same extent as if such amount had never originally been received by Lenders.

 

11.   SECURITY INTEREST.  Guarantor hereby grants to each Lender a security
interest in any deposit account of Guarantor and any other account of Guarantor
and any balance of assets in any such account, in each case in or with such
Lender whenever and so long as any of the Obligations shall be outstanding and
unpaid and agrees that the security interest hereby granted shall be independent
of the right of setoff, but the application of any proceeds thereof shall be
governed by the Loan Agreement.

 

12.   EFFECT OF OTHER AGREEMENTS.  The provisions of this Guaranty are
cumulative and concurrent with Agent’s and Lenders’ rights and remedies against
Guarantor under any existing or future agreement pertaining to or evidencing any
of the Obligations.  No such additional agreement shall be deemed a modification
or waiver hereof unless expressly so agreed by Lenders in writing in accordance
with the Loan Agreement.  If Agent or Lenders hold any other guaranty or surety
agreement applicable to any of the Obligations, the liability of Guarantor
hereunder shall be joint and several with each party obligated on such other
guaranty or surety agreement, unless otherwise agreed by Lenders in writing in
accordance with the Loan Agreement.

 

13.   NOTICES.  All notices given under this Guaranty shall be given in the
manner to the addresses set forth in the Loan Agreement.


 


14.   REPRESENTATIONS, WARRANTIES AND COVENANTS.

 

14.1    Guarantor hereby makes for the benefit of Lenders each of the
representations and warranties made in the Loan Agreement by Master Borrower and
Borrowers with regard to Guarantor and incorporates such representations and
warranties herein by reference, including, without limitation, as to its assets,
financial condition, operations, organization, legal status, and business. 
Guarantor further represents and warrants that no consent, approval, order or
authorization of, or registration or filing with, any third party is required in
connection with the execution, delivery and carrying out of this Guaranty or, if
required, has been obtained, and this Guaranty has been duly authorized,
executed and delivered

 

4

--------------------------------------------------------------------------------


 

so that it constitutes the legal, valid and binding obligation of Guarantor,
enforceable in accordance with its terms.

 

14.2    Guarantor agrees that, so long as any part of the Obligations shall
remain unpaid, Guarantor will, perform or observe, all of the terms, covenants
and agreements in the Loan Documents that Guarantor is required or obligated to
perform or observe or that Borrowers are required to cause Guarantor to perform
or observe.

 


15.      EXISTING GUARANTIES; NO NOVATION.  THIS GUARANTY SUPERSEDES, AMENDS AND
RESTATES IN FULL, THE EXISTING GUARANTIES AND ALL PRIOR AMENDMENTS THEREOF.  THE
OBLIGATIONS REFERRED TO HEREIN INCLUDES ALL OF THE OBLIGATIONS OUTSTANDING
PURSUANT TO THE EXISTING GUARANTIES IMMEDIATELY PRIOR TO THE EXECUTION OF THIS
GUARANTY, AND THE PARTIES ACKNOWLEDGE AND AGREE THAT THIS GUARANTY IS NOT
INTENDED TO, NOR SHALL IT, CONSTITUTE A NOVATION.  GUARANTOR ACKNOWLEDGES AND
AGREES THAT ALL REFERENCES TO THE GUARANTY IN ANY LOAN DOCUMENT HERETOFORE
EXECUTED BY GUARANTOR, MASTER BORROWER OR ANY BORROWER SHALL MEAN AND REFER TO
THE EXISTING GUARANTIES, AS AMENDED AND RESTATED BY THIS GUARANTY.


 


16.      MISCELLANEOUS.


 


16.1    NO AMENDMENT OF ANY PROVISION OF THIS GUARANTY SHALL BE EFFECTIVE UNLESS
IT IS IN WRITING AND SIGNED BY GUARANTOR AND AGENT AND HAS BEEN APPROVED BY
LENDERS IN ACCORDANCE WITH THE PROVISIONS OF THE LOAN AGREEMENT.  NO WAIVER OF
ANY PROVISIONS OF THIS GUARANTY, AND NO WAIVER OR CONSENT TO ANY DEPARTURE BY
GUARANTOR THEREFROM, SHALL BE EFFECTIVE UNLESS IT IS IN WRITING AND SIGNED BY
AGENT AFTER RECEIPT OF LENDERS’ APPROVAL IN ACCORDANCE WITH THE PROVISIONS OF
THE LOAN AGREEMENT, AND THEN SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN
THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN.


 


16.2    ANY PROVISION OF THIS GUARANTY WHICH IS PROHIBITED OR UNENFORCEABLE IN
ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF
SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING PORTIONS
HEREOF OR AFFECTING THE VALIDITY OR ENFORCEABILITY OF SUCH PROVISIONS IN ANY
OTHER JURISDICTION.


 


16.3    THE OBLIGATIONS OF GUARANTOR HEREUNDER SHALL NOT BE SUBJECT TO ANY
COUNTERCLAIM, SETOFF, DEDUCTION OR DEFENSE BASED UPON ANY RELATED OR UNRELATED
CLAIM WHICH GUARANTOR MAY NOW OR HEREAFTER HAVE AGAINST AGENT OR ANY LENDER OR
ANY OBLIGOR, EXCEPT PAYMENT OF THE OBLIGATIONS, AND SHALL NOT BE AFFECTED BY ANY
CHANGE IN ANY OBLIGOR’S LEGAL STATUS OR OWNERSHIP OR BY ANY CHANGE IN CORPORATE,
PARTNERSHIP OR OTHER ORGANIZATIONAL STRUCTURE APPLICABLE TO ANY OBLIGOR.


 


16.4    THIS GUARANTY SHALL (I) BE BINDING ON GUARANTOR AND ITS SUCCESSORS AND
ASSIGNS, AND (II) INURE, TOGETHER WITH ALL RIGHTS AND REMEDIES OF AGENT AND
LENDERS HEREUNDER, TO THE BENEFIT OF AGENT AND LENDERS AND THEIR RESPECTIVE
SUCCESSORS, TRANSFEREES AND ASSIGNS.  NOTWITHSTANDING THE FOREGOING CLAUSE (I),
NONE OF THE RIGHTS OR OBLIGATIONS OF GUARANTOR HEREUNDER MAY BE ASSIGNED OR
OTHERWISE TRANSFERRED.


 


16.5    THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS, AND NOT THE LAW OF CONFLICTS, OF THE COMMONWEALTH OF
PENNSYLVANIA.

 

5

--------------------------------------------------------------------------------


 

17.      CONSENT TO JURISDICTION AND VENUE.   IN ANY LEGAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER ARISING OUT OF OR RELATED TO THIS GUARANTY OR
THE RELATIONSHIP EVIDENCED HEREBY, GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN OR SERVING
BUCKS OR PHILADELPHIA COUNTIES IN THE COMMONWEALTH OF PENNSYLVANIA AND AGREES
NOT TO RAISE ANY OBJECTION TO SUCH JURISDICTION OR TO THE LAYING OR MAINTAINING
OF THE VENUE OF ANY SUCH PROCEEDING IN SUCH COUNTY.  GUARANTOR AGREES THAT
SERVICE OF PROCESS IN ANY SUCH PROCEEDING MAY BE DULY EFFECTED UPON IT BY
MAILING A COPY THEREOF, BY REGISTERED MAIL, POSTAGE PREPAID, TO GUARANTOR.

 

18.      WAIVER OF JURY TRIAL.  GUARANTOR HEREBY WAIVES, AND AGENT AND LENDERS
BY THEIR ACCEPTANCE HEREOF HEREBY WAIVE, TRIAL BY JURY IN ANY LEGAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF OR RELATED TO THIS GUARANTY OR
THE
RELATIONSHIP EVIDENCED HEREBY.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR
AGENT AND LENDERS TO ENTER INTO, ACCEPT OR RELY UPON THIS GUARANTY.

 

[Signature on the following page]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
written above.

 

 

ORLEANS HOMEBUILDERS, INC., a

 

Delaware corporation

 

 

 

 

 

By:

Garry P. Herdler

 

Name:

Garry P. Herdler

 

Title:

Executive Vice President and

 

 

Chief Financial Officer

 

--------------------------------------------------------------------------------
